Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 6/8/21.  Claims 1,6,10, 11,12 are amended.  Claims 3,8 are cancelled.  Claims 1-2,4-7 and 9-12 are pending.
The rejections over Stemmle are withdrawn due to the amendment.
The 112 second paragraph rejection is maintained because the amendment does not resolve the issue.
Claim Rejections - 35 USC § 112
Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the limitation of “ fresh taste” is indefinite because it is not clear what would be considered as fresh taste.  What kind of taste would be quantified as fresh taste?  The claim recites “ the fresh taste is a taste from the ingredients in the oral cavity” but this limitation does not define what would be considered as fresh taste.  Ingredients would give a taste but what taste would be considered as fresh taste.  The term is subjective and indefinite.
Claims 11-12  have the same problem as claim 10.
Claim Rejections - 35 USC § 103
Claims 1-2,4-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JpH05207866 in view of Ueno ( 2005/0281919) and the article “ how to cook with booze + 5 mouth-watering alcohol-infused recipes”.

For claims 6,10, JpH05207866 discloses a method comprising steps forming a mixture by adding acetic acid to a material solution containing spicy seasoning and edible fat and oil and sterilizing the mixture by heating at temperature 80-100 degrees C.  The pasta sauce has a tomato sour taste which fits very well with pasta dishes.  For claim 9, the time of sterilizing includes 20 minutes.   It is inherent the pasta is boiled to be a consumable product. 
( see paragraphs 0012,0015,0019,0021,0022.0024,0025,0026,0029,0030)
Jp H05207866 does not disclose the amount of seasoning, and the inclusion of ethanol as in claims 1,6 , the amount as in claim 11 and the boiling parameter as in claim 12.
Ueno discloses a sauce comprising seasoning such as  Japanese sake.  (see paragraph 0054)
The article teaches alcohol is commonly used in cooking food including sauce such as vodka sauce for pasta.  Wine and beer are also used to prepare different dishes.
It is known in the art to use alcohol in cooking foods as shown in Ueno and the article.  Different foods are known in the art to contain alcohol such as beer batter fish, beer cheese fondue,rum infused cake et…  It would have been obvious to one skilled in the art to add sake or wine or liquor to the sauce in Jp H05207866 to obtain different flavoring and taste.  The amount of ethanol can vary with the source of alcohol used.  It would have been obvious to one skilled in the art to determine the amount depending on the taste of alcohol desired.  Such parameter would only require routine experimentation.  
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A. (Patents) 956,39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144,156 F.2d 189, 70 USPQ 221.
Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive.
In the response, applicant states claims 10-12 are amended to recite fresh taste which would be clear to a person of ordinary skill in the art.  The examiner respectfully disagrees.  The terms are still considered indefinite as explained in the rejection above.
The argument over the Stemmle reference will not be addressed because the rejections over Stemmle are withdrawn due to the amendment.
With respect to the 103 rejection over JpH05207866 ( Hiraishi), applicant argues the object of Hiraishi is entirely different from that of the present invention.  This argument is not persuasive because the object of the composition and method is not under consideration.  Hiraishi discloses a sauce and a method of making the sauce that contains essentially the same ingredients as claimed with the exception of ethanol.  However, cooking with alcohol is known in the art.  The adding of alcohol to pasta sauce is shown in the article and the adding of alcohol as season in sauce is shown in Ueno.  Thus, it would have been readily apparent to one skilled in the art to add alcohol for additional flavoring and seasoning even if the objectivity is not the same as applicant.  Applicant further argues one skilled in the art would not have combined Hiraishi with Ueno and the article with any expectation to success as these references are completely unrelated to the present invention.  The examiner respectfully disagrees as the references are not completely unrelated.  They are directed to sauce containing alcohol which is related to the claimed field of endeavor.   It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references are directed to teaching of adding alcohol to sauce.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the knowledge is explicitly disclosed in the prior art, not from applicant’s disclosure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 26, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793